The judgment of the court was pronounced by
Rost, J.
This is an appeal from a judgment rendered against the defendant, as heir of Andrew Thompson, for professional services rendered by the plaintiff to the administratrix of his succession.
There is in the record evidence of the value of the services alleged, which was admitted without opposition, and also the proceeding in which the plaintiff acted; no doubt some compensation would have been allowed to the plaintiff in the account of the administratrix, if she had rendered one; but she failed to do so. The defendant had her dismissed from office, and was put in possession of the succession as heir. He is, therefore, properly chargeable with the plaintiff’s claim. His counsel alleges that he is not the only heir and that he should only be made responsible in proportion to his share .in the succession. He has not made this plea in his answer, and has offered no evidence to show what his *476share is. It is conceded that he is in possession of the entire estate. He is therefore prima facie liable for the whole amount of the claim. In his settlement with his co-heirs, if he has any, he will have the right to retain their share of the amount as money paid by him on account of the succession.
We would, perhaps, have allowed something less than the district judge did, but the difference is not sufficiently large to render a reversal of the judgment necessary.
Judgment affirmed, with costs.